Bischoff, J.
The action was for money had and received to the use of the plaintiff, the claim-being admitted by stipulation in the record, as follows.: “ It is stipulated herein, and the defendant admits, that he has received to the use of this plaintiff the sum of $82.50 which the defendant'received on or about the 1st day ' of ..February, 189.5, and which he now holds for the plaintiff herein, being plaintiff’s share in the interest of defendant in the firm of Plyer & Clark, for the month of January, 1895.” The issue litigated .was solely .as-'to the defendant’s counterclaim for services. "
- Upon the first trial of this action judgment was rendered in favor of the defendant for the excess of the counterclaim over and above the plaintiff’a-admitted cause of action for money . had' and received. This judgment was reversed by the Court of Common Pleas, the ground of the decision being that# by-the-terms of the copartnership agreement,between, these parties and,two other persons, it appeared that the services for which the counterclaim was made were performed as part of the defendant’s duties and that, therefore, the claim could not prevail in the absence of a special agreement. Eckert v. Clark, 14 Misc. Rep. 18.
Upon the second trial no further evidence was.brought out, the parties simply submitting the minutes of thé first trial, and *68the present record is the same as that reviewed by the Court of Common Pleas.
The justice below, following the decision of the appellate court, rendered .judgment for the plaintiff upon, the admitted demand, and the defendant now claims that the court was without jurisdiction over the cause of action, since it arose out of a partnership transaction, the basis of the contention being that the accounts were involved and that the action could not ho maintained at- law. .
• It appears, however, from the admission of liability in evidence that the claim in suit consisted of liquidated profits received by the defendant for payment to the plaintiff, and that payment had not been made. Demand and refusal were also verbally admitted.
The question, therefore, had no bearing upon the partnership accounts, was solely one of an admitted legal’ liability as between these parties,. and whether they were partners or not is quite immaterial. First Nat. Bank v. Wood, 128 N. Y. 35; Matter of Bingham, 82 Hun, 51; Bank of British N. A. v. Delafield, 126 N. Y. 410, 416.
So, too, the question as to the rights of 'the other partners is not in the case; the defendant having been sued as an individual upon a personal liability, and having chosen to admit the claim for the purpose of receiving some expected benefit from his counterclaim, cannot now recede from his position and point to a supposed demand which strangers to the record might make upon him touching this fund.
The defendant’s contention, that the judgment cannot bind the partnership in this action at law, is undoubtedly correct, but it is sufficient that it binds him upon his admitted individual promise to pay the sum received to the plaintiff.
The judgment should he affirmed, with costa
McAdam, J-, concurs.
Judgment affirmed, with costa